Exhibit 10.2

2005 NON-EMPLOYEE DIRECTOR BOARD FEES - SUMMARY

 * Retainer fee - $25,000 annually, $6,250 per quarter of which $5,000 per year
   must be taken in restricted stock after a six (6) month election period.
   
   
 * Additional retainer fee - $5,000 annually, $1,250 per quarter for the
   chairman of the board and the chairman of each committee.
   
   
 * Additional retainer fee for audit committee members - $10,000 annually,
   $2,500 per quarter, additional retainer for audit committee members.
   
   
 * Per meeting fee - $2,000 if attended in person. $1,000 If attended by
   telephone.
   
   
 * Per committee meeting - $1,500.
   
   
 * Per telephonic special meeting - $1,000.
   
   
 * Directors may elect to receive retainer fee in stock at 75% of market value
   equal to the closing price on the first trading day of the year. They must
   take at least $5,000 per year of retainer in resticted stock.
   
   
 * Directors will receive an option to purchase 5,000 shares of stock at an
   exercise price equal to the closing price on the first trading day of the
   year.
   
   
 * Company will reimburse reasonable fees for attending board meetings.
   
   